department of the treasury internal_revenue_service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uil cc pa cbs tl-n-2075-01wli2 wdbrackett memorandum for associate area_counsel sb_se area salt lake city attn mark h howard cc sb slc s from robert a miller senior technician reviewer branch collection bankruptcy summonses subject significant service_center advice this responds to your request for significant service_center advice dated date in connection with a question from the frivolous_return unit in the ogden compliance center issue with respect to a frivolous refund claim based on a claim of entitlement to an invalid nonexistent credit such as for black reparations you ask can the service and if so by what procedures or remedies refuse to post the credit to the account reverse a frivolous credit posted to the account stop fms from processing a refund voucher whether for a check or an electronic_fund_transfer eft intercept a mailed check or eft recover the check from the hands of the taxpayer or the bank prior to final processing of the check recover deposited treasury check or eft proceeds before or after the proceeds become available for withdrawal or recover treasury check proceeds withdrawn from the bank account by the taxpayer conclusions if the frivolous claimed credit is discovered during processing and prior to posting the credit to the master_file mf account and action is taken to deny the credit as not existing do not post the credit to the account after posting the credit to the mf account but before an electronic refund voucher is sent to financial management services fms reverse the credit on the mf account for the reason that it does not exist tl-n-2075-01wli2 immediately after an electronic refund voucher has been processed to fms but before the voucher has been processed by fms reverse the credit on the mf account and send an electronic order to fms directing that fms stop processing the voucher and as applicable restore funds to the irs’ treasury account immediately after a voucher has been processed by fms and before the check or eft has gone out that is before the check is put in the hands of the united_states postal service usps or before the eft is transmitted to a correspondent bank reverse the credit on the mf account and request that as applicable fms secure and cancel the check or cancel the eft and in either case restore the funds to the irs’ treasury account shortly after a check is put in the hands of usps reverse the credit on the mf account and submit an expedited request to the local and regional usps offices which have initial jurisdiction over the refund checks issued by fms asking for return to the irs as sender of the envelope containing the treasury check shortly after an electronic funds transfer has been sent by fms to a correspondent bank reverse the credit on the mf account and ask that a stop payment be electronically issued by fms while a check is being held by the taxpayer revenue officers should converse with the taxpayer face to face inform the taxpayer that the check was obtained by misrepresentation of a material fact request that the taxpayer turnover the check to the irs and inform the taxpayer that assessment and collection action will be taken if the request is not honored after taxpayer presents the check for negotiation to a depositary bank but while the check is still in the possession of the bank and before the bank makes funds available for withdrawal the bank can be requested to withhold processing of the check under c f_r b f h in that circumstance one or more revenue officers should converse with the taxpayer face to face inform the taxpayer that the check was obtained by misrepresentation of a material fact request that the taxpayer consent to the bank turning the check over to the irs and inform the taxpayer that assessment and collection action will be taken if the request is not honored after the depositary bank has deposited proceeds of the check in the taxpayer’s account but before the funds are available for withdrawal a one or more revenue officers should converse with the taxpayer face to face inform the taxpayer that the check was obtained by misrepresentation of a material fact request that the taxpayer voluntarily return the amount of the erroneous refund and inform the taxpayer that failure to do so will result in assessment and collection action tl-n-2075-01wli2 b if the taxpayer will not voluntarily turn over the funds to the irs after meeting with one or more revenue officers the irs should make an sec_6201 assessment after the funds have been withdrawn from the bank account by the taxpayer the irs should make a sec_6201 assessment facts a number of taxpayers have filed claims for refund based on a claim of entitlement to an invalid nonexistent credit such as for black reparations the irs has centralized in the ogden compliance center the processing of frivolous_return claims under sec_6702 frivolous_return penalty and particularly the black reparations claims for the entire united_states it was discovered that some offices of the irs have erroneously processed returns and allowed some black reparations claims to proceed to an approved refund status however the irs has often discovered this error either before the check is mailed to the taxpayer or before the check has cleared the banking process discussion with respect to a frivolous refund claim based on a claim of entitlement to an invalid nonexistent credit such as for black reparations you ask can the service and if so by what procedures or remedies refuse to post the credit to the account reverse a frivolous credit posted to the account stop fms from processing a refund voucher whether for a check or an eft intercept a mailed check or eft recover the check from the hands of the taxpayer or the bank prior to final processing of the check recover funds after the check or eft has been deposited in the taxpayer’s bank account and before or after the funds became available for withdrawal or recover treasury check proceeds withdrawn from the bank account by the taxpayer generally we conclude that if the service acts quickly enough there are pre- assessment administrative procedures for recovery at each step of the process a check or eft follows and if those are unavailing there are assessment collection and erroneous refund remedies our positions explained in more detail below is drawn from a number of prior advisories and other authorities which we take this opportunity to collect and update if the frivolous claimed credit is discovered during processing and action is taken to deny the credit as not existing prior to posting the credit to the master_file mf account do not post the credit to the account our position is implied from our prior significant service_center advice wta-n-110702-00 dated date which concludes that a frivolous claim to an invalid nonexistent credit black reparations credit in that instance can be reversed tl-n-2075-01wli2 if the frivolous invalid nonexistent credit is discovered after posting the credit to the mf account but before an electronic refund voucher is sent to financial management services fms reverse the credit for the reason that it does not exist see our prior significant service_center advice wta-n-110702-00 dated date which concludes that a frivolous claim of an invalid nonexistent credit black reparations credit in that instance can be reversed if the frivolous claimed credit is discovered immediately after an electronic refund voucher has been processed to fms but before the voucher has been processed by fms send an electronic order to fms directing that fms stop processing of the voucher and as applicable restore funds to the irs’ treasury account see our prior significant service_center advice sca tl-n-5968-97 dated date we note in this regard that we have been advised by fms that their processing time for a check is ten days and their processing time for an eft is three days both measured from the date that fms receives the electronic voucher if the frivolous claimed credit is discovered immediately after a voucher has been processed by fms and before the check or eft has gone out that is before the check is put in the hands of the usps or before the eft is transmitted to a correspondent bank request that as applicable fms secure and cancel the check or cancel the eft and in either case restore the funds to the irs’ treasury account fms has informally acknowledged that fms is able to do this we note in this regard that we have been advised by fms that their processing time for a check is ten days and their processing time for an eft is three days both measured from the date that fms receives the electronic voucher if the frivolous claimed credit is discovered shortly after a check is put in the hands of usps immediately submit an expedited request to any usps post office identifying the mailpiece and the treasury_department irs as the sender this procedure is provided in usps domestic mail manual issue plus postal bulletin changes through pb22047 d030 which states a federal_agency may recall any mailpiece sent as official mail by submitting to any post office a mailgram or an express mail letter identifying the piece the usps treats the irs as the sender of all irs refund checks if the frivolous claimed credit is discovered shortly after an electronic funds transfer has been sent by fms to a bank ask that a stop payment be issued by fms electronically to the correspondent bank and the depositary bank we mention the correspondent bank because efts while designed to be a transmittal that occurs quickly sometimes incur delay between receipt and retransmittal by a correspondent bank the regulations providing for funds availability as the result of clearance of efts and providing procedures for the issuer of the funds to stop the clearance are contained in tl-n-2075-01wli2 c f_r an eft is cleared received when the receiving bank has received the payment in actually and finally collected funds and information on the account to be credited see section b thus normally a treasury eft would be made available for withdrawal the business_day after the banking day on which the eft is finally received by the depositary bank see section b however if the irs acts quickly enough and if the bank is still in possession of the funds including if they are in the taxpayer’s bank account it may still be possible for the eft transaction to be reversed if the frivolous claimed credit is discovered while a check is being held by the taxpayer one or more revenue officers should converse with the taxpayer face to face inform the taxpayer that the check was obtained by misrepresentation of a material fact request that the taxpayer turnover the check to the irs and inform the taxpayer that failure to do so will result in assessment and collection action if the frivolous claimed credit is discovered after taxpayer has presented the check to a depositary bank but before the financial_institution has given funds to the taxpayer or released deposited funds for withdrawal the bank can be requested to withhold processing of the check section c i provides in the case of funds derived from a treasury check deposited in an account of the payee of the check that a depositary bank shall make the deposited funds available for withdrawal not later than the business_day after the banking day on which the funds are deposited next day availability however two exceptions are provided in section the first exception section b provides that section c does not apply to deposits in excess of dollar_figure on any one banking day the second exception section f provides that section c does not apply to funds deposited by check in a depositary bank in the case of an emergency condition beyond the control of the depositary bank for purposes of both exceptions section h provides that the depositary bank may extend the next day availability time period established by section c by a reasonable period section h defines reasonable period as normally an extension of up to six business days for checks described in section c however that provision notes that a longer period may be reasonable but the bank bears the burden of so establishing in our view one or more revenue officers should converse with the taxpayer face to face inform the taxpayer that the check was obtained by misrepresentation of a material fact request that the taxpayer consent to the bank turning the check over to the irs and inform the taxpayer that failure to do so will result in assessment imposition of interest and collection action if the frivolous claimed credit is discovered after the proceeds of the check have been deposited by the depositary bank to the taxpayer’s account and the funds have been made available for withdrawal a one or more revenue officers should converse with the taxpayer face to face inform the taxpayer that the check was obtained by misrepresentation of a material fact tl-n-2075-01wli2 request that the taxpayer voluntarily return the amount of the erroneous refund and inform the taxpayer that failure to do so will result in assessment imposition of interest and collection action b if the taxpayer will not voluntarily turn over the funds to the irs after meeting with one or more revenue officers the irs should make a sec_6201 assessment if the frivolous claimed credit is discovered after the check has been negotiated and funds have been withdrawn from the bank account by the taxpayer the irs should make a sec_6201 assessment other considerations if the irs makes a sec_6201 assessment the irs then has available the full range of administrative and judicial collection authority in this regard the irs generally has ten years from the date of the assessment to administratively collect including by levy if use of the levy authority cannot recover some part of the refund a collection suit to reduce the assessment to judgement can be brought at any time within the ten year period alternatively as you mention an erroneous refund_suit under sec_7405 is an available remedy for obtaining a judgement the period for bringing an erroneous suit in respect of a refund premised on an invalid nonexistent credit is the sec_6532 five year period that applies to misrepresentations of material fact see our chief_counsel_advice ct-104674-99 dated date jeopardy_levy may be an appropriate remedy in many of these instances see chief_counsel_advice ct-104674-99 dated date in determining whether jeopardy exists local counsel will review the jeopardy proposal and determine whether jeopardy_levy is appropriate in the circumstances in this regard we refer you to the discussion of jeopardy in our prior chief_counsel_advice ct-104674-99 we suggest that among other factors local counsel consider whether the relative level of the taxpayer’s reported income is low in respect to the size of the erroneous refund here dollar_figure or dollar_figure thereby suggesting a likelihood that if withdrawn a significant amount may not be recovered and whether upon being contacted by one or more revenue officers in a face to face conversation as described above the taxpayer refused to voluntarily return or to consent to the bank’s return of the check or funds if the refund of the frivolous credit cannot be recovered the refund constitutes income to the taxpayer in the year in which the taxpayer received the refund see chief_counsel_advice field_service_advice tl-n-8392-93 tnt dated date the normal deficiency procedures are used to impose income_tax in respect of this income tl-n-2075-01wli2 you posed an additional question relating to the holding in 922_f2d_573 10th cir but informally indicated that few of the taxpayers involved with the invalid nonexistent credits are located within the tenth circuit because of the limited application of the question to the facts you present and because the neece question has been addressed in prior advisories there is no need for us to address it here if you have any questions contact
